Citation Nr: 1000572	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  04-21 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic leg disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had honorable military service from January 15, 
1953 to January 14, 1956, in addition to service from January 
15, 1956 to October 23, 1957 with discharge under other than 
honorable conditions.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

This case was previously before the Board in February 2007, 
wherein the Board remanded the Veteran's petition to reopen 
his previously denied claim of entitlement to service 
connection of a chronic leg disability for additional 
development and due process consideration and then returned 
to the Board for appellate consideration.

A May 2008 Board decision denied the Veteran's claim of 
entitlement to service connection for a chronic leg 
disability.  The Veteran appealed the May 2008 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  By an Order dated July 2009, the Court granted a 
Joint Motion to remand the issue of entitlement to service 
connection for a chronic leg disability.  That Order served 
to vacate the Board's May 2008 decision.

Unfortunately, in order to comply with the Joint Motion, 
further development of the evidence is required before the 
Board can adjudicate the Veteran's pending petition to reopen 
his previously denied claim of entitlement to service 
connection for a chronic leg disability.  So, regrettably, 
this claim is being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part.




REMAND

The Veteran's claim of entitlement to service connection for 
a chronic disorder of the legs, specifically, tendinitis of 
the legs, was initially denied by the RO in a July 1996 
rating decision.  No appeal was taken from that 
determination, and it is final.  See 38 U.S.C.A. § 7105 (West 
2002).  Since the time of the July 1996 rating decision, the 
Veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO, in the aforementioned July 2002 
rating decision, found such evidence neither new nor 
material, and the current appeal ensued.

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

As noted in the July 2009 Joint Motion for Remand, pursuant 
to the Court's July 2009 Order, the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  However, according to the Joint Motion, 
the Veteran has not received adequate VCAA notice with regard 
to his petition to reopen his previously denied claim of 
entitlement to service connection for a chronic leg 
disability.   The Board acknowledges that the Veteran was 
provided a VCAA notice letter in February 2007, in an effort 
to comply with the VCAA and the Board's February 2007 remand.  
However, in accordance with the July 2009 Joint Motion, the 
Board finds that this letter was insufficient.  

In this regard, the Board notes that, the February 2007 VCAA 
letter did not adequately inform the Veteran of the 
information and evidence necessary to substantiate a petition 
to reopen a previously denied claim.  Specifically, in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a 
decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Further, in providing 
instruction as to what information would be considered "new 
and material", the Court indicated that "material" 
evidence would include (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  
"New" evidence would be considered new only if it had not 
been submitted previously to VA and was neither "cumulative 
nor redundant" of evidence already in the record.  

In this light, the February 2007 VCAA notification letter 
sent to the Veteran provided inadequate notice.  The VCAA 
letter did not inform the Veteran that new and material 
evidence, pursuant to the revised version of 38 C.F.R. 
§ 3.156(a), could be submitted to reopen his claim.  
Moreover, the letter did not indicate what type of evidence 
would qualify as "new" evidence or specifically inform the 
veteran as to what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denials.  According to the Joint Motion, in order to 
be compliant with the VCAA, the VCAA notification letter must 
inform the Veteran that, in order to reopen his claim, he 
must show that his chronic leg disability was incurred during 
service, as well as that he had a current diagnosis of a 
chronic leg disability.

In view of the foregoing, the Board finds that the claim must 
be remanded for compliance with the VCAA and recent case law.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

Additionally, in November 2009, the Veteran, via his 
representative, submitted additional private medical records.  
At that time, he did not waive his right to have this 
additional evidence initially considered by the RO (AMC).  
Therefore, the RO (AMC) must first consider this additional 
evidence and issue another supplemental statement of the case 
(SSOC), as appropriate.  See 38 C.F.R. §§ 19.31.  See also 
38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by 
the appellant or his representative must be referred to the 
agency of original jurisdiction for initial review, unless 
this procedural right is waived by the appellant or his 
representative, or unless the Board determines the benefit 
sought can be allowed on appeal without such a referral).

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. § 3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is necessary 
to reopen his previously denied claim of 
entitlement to service connection for a 
chronic leg disability, in compliance with 
the current version of 38 C.F.R. 
§ 3.156(a) and the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006)); 
(b) inform him of the information and 
evidence that VA will seek to provide; (c) 
inform him of the information and evidence 
he is expected to provide; and (d) request 
that he provide any evidence in his 
possession pertaining to his claim to VA.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).  

In particular, the Veteran must be 
apprised of the basis for the prior final 
denial, including evidence of in-service 
incurrence of a chronic leg disability and 
a diagnosis of a current leg disability, 
and informed of what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection for a chronic leg disability 
that was found insufficient in the 
previous denial.

2.  Then, the RO should readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, and 
consideration of all additional information 
obtained since issuance of the most recent 
supplemental statement of the case, 
including any evidence obtained as a result 
of this remand. 

 If the claim on appeal remains denied, the 
appellant and his representative should be 
furnished a SSOC and afforded a reasonable 
period of time within which to respond 
thereto.  Thereafter, the case should be 
returned to the Board, as appropriate.

The purpose of this remand is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


